, · ~ O 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified}',                                                                           Page 1 ofl
                                                                                                                                                                     3

                                           UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                              United States of America                             JUDGMENT IN A CRIMINAL CASE
                                            V.                                     (For Offenses Committed On or After November 1, 1987)


                               Gerardo Zayas-Lopez                                 Case Number: 3:20-mj-20127

                                                                                  Victor N Pippins
                                                                                  Defendant's Attorney


        REGISTRATION NO. 9379 1298                                                                                  FILED
        THE DEFENDANT:
         ~ pleaded guilty to count(s) I of Complaint
                                                                                                                         JAN 2 l 2020
          D was found guilty to count( s)
               after a plea of not guilty.
                                                                                                         ff ( I·:..-.·
                                                                                                                tsK U\~,i!lrt-11;;:r l'Jt'li,Jii1T .
                                                                                                                                             t:;~~Ui'V
                                                                                                                         0::,··;,,.1.:J.iT~S-f--"'•'~""1':d


               Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
        Title & Section                  Nature of Offense                                                           Count Number(s)
        8:1325                           ILLEGAL ENTRY (Misdemeanor)                                                 I
          D The defendant has been found not guilty on count(s)
                                                      -------------------
         •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                    IMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
        imprisoned for a term ~ /


                                     I
                                      ~IME SERVED                               • ________ days
          [gJ Assessment: $10 WAIVED            Fine: WAIVED
                                                        [:gj
         IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
         the defendant's possession at the time of arrest upon their deportation or removal.
         D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
        of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances.

                                                                                Tuesday, January 21, 2020
                                                                                Date of Imposition of Sentence

              . p O -roo v5:
        Received         ··
                      DUSM
                                             -
                                                                                nidl~ocK
                                                                                UNITED STATES MAGISTRATE JUDGE


        Clerk's Office Copy                                                                                                         3:20°mj-20127
